Citation Nr: 0018702	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-06 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation of service-connected post 
traumatic stress disorder (PTSD) in excess of 10 percent from 
February 24, 1983; in excess of 30 percent from December 1, 
1983, and in excess of 70 percent from November 22, 1985, on 
appeal from the initial grant of service connection.

2.  Entitlement to an increased evaluation of service-
connected left knee tendinitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date prior to June 10, 1997, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


REMAND

The veteran had active military service from January 1971 to 
November 1972.  This appeal arises from rating decisions of 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida.

The veteran's attorney has expressly waived consideration by 
the RO of any new evidence not previously submitted to the 
agency of original jurisdiction (August 1999 submission) and 
has waived the right to preparation of any supplemental 
statement of the case, rating decision, or other action prior 
to transfer of the case to the Board (April 1999 letter).  
Unfortunately, remand is nevertheless required, for reasons 
set forth herein.

First, two additional issues are on appeal, other than the 
one certified by the RO, entitlement to earlier effective 
date for the grant of TDIU.  Those issues have been listed on 
the cover page.  In February 1983, the veteran filed his 
initial claim seeking entitlement to service connection for 
PTSD, and service connection was established in a September 
1983 rating decision.  A 10 percent disability evaluation was 
assigned.  Service connection had previously been established 
for tendinitis of the left knee, and it was then evaluated as 
noncompensable.  The noncompensable evaluation was carried 
forward in the September 1983 rating decision.  The veteran 
was notified of the rating decision in a letter dated in 
October 1983.

In November 1983, the RO received a hospital summary from the 
Bay Pines, Florida, VA medical center (MC) for a period of 
hospitalization from July 21 to November 10, 1983.  In a 
December 16, 1983, rating decision, the RO granted a 
temporary total evaluation to the veteran for hospitalization 
for treatment of a service connected condition.  Also on 
December 16, 1983, the RO received from the veteran a notice 
of disagreement with "the recent rating decision denying 
increased evaluation."  The notice of disagreement was dated 
December 8, 1983.  It addressed the veteran's "nerves" and 
his knee.

A statement of the case was provided to the veteran under 
cover of a letter dated January 17, 1984.  It addressed 
entitlement to a higher evaluation for the veteran's PTSD and 
entitlement to an increased rating for his left knee 
tendinitis.  The veteran perfected an appeal in February 
1984.  Additional development was undertaken by the RO at the 
veteran's request, and, in December 1984, the RO issued a 
rating decision increasing the rating for left knee 
tendinitis to 10 percent and evaluating the PTSD as 30 
percent disabling from December 1, 1983.  In a notice dated 
in December 1984, the veteran was advised that the benefits 
sought had been allowed, and his appeal was being withdrawn.

Thereafter, in a January 1986 rating decision, the RO 
increased the evaluation of the veteran's PTSD to 70 percent, 
effective November 22, 1985.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran disagreed with the original rating assigned his 
PTSD.  This is evident in the fact that his notice of 
disagreement, while received on the same date as a rating 
decision confirming his 10 percent evaluation after a 
temporary total evaluation for hospitalization, was dated 
prior to that rating decision.  Therefore, it is clear that 
the veteran was disagreeing with the initial evaluation 
assigned in the rating decision granting service connection.  

Although the RO notified the veteran that his appeal had been 
withdrawn when it increased the evaluation for his PTSD and 
his left knee disorder, the RO had no authority to withdraw 
the appeal on behalf of the veteran.  At the time the RO 
purported to withdraw the veteran's perfected appeal, 
applicable regulations provided that a substantive appeal may 
be withdrawn in writing at any time before the Board enters a 
decision, except where withdrawal would be detrimental to the 
appellant.  38 C.F.R. § 19.125(b) (1984).  Withdrawal might 
be by the appellant or the authorized representative, except 
that a representative may not withdraw an appeal filed by the 
appellant personally, and the agency of original jurisdiction 
may not withdraw a notice of disagreement or a substantive 
appeal after filing of either or both.  38 C.F.R. § 19.125(c) 
(1984) (emphasis supplied).

Therefore, the appeal perfected by the veteran in February 
1984, from the initial PTSD evaluation and from the claim for 
increased evaluation of his left knee, remains pending, the 
RO's action in purportedly withdrawing the appeal having been 
contrary to regulation.

The Board lacks sufficient information to evaluate the 
veteran's appeal from the initial rating assigned to his 
PTSD. There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id., at 126.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 126. 

There appear to be VA treatment records that have not been 
associated with the claims file, and possibly large gaps in 
treatment for PTSD.  Accordingly, the RO should undertake to 
obtain and associate with the claims file all VA outpatient 
treatment records for PTSD and the veteran's left knee 
disability.  In addition, the veteran was either referred 
from or to the Miami Vet Center in December 1983, and he 
indicated that he was receiving counseling there.  The RO did 
request his Vet Center records from Miami VAMC in early 1984, 
but it received only mental health clinic notes from December 
1983 to February 1984.  The RO did not request the veteran's 
Vet Center records directly from the Miami Vet Center, and it 
should do so.

Mental health clinic notes from Miami VAMC are not of record 
after February 1984.  On VA examinations in 1984, 1985, and 
1986, the veteran stated that he was followed by Dr. 
Dominguez at the Miami mental health clinic.  Therefore, it 
would appear that there should be Miami VA mental health 
clinic notes at least from 1984 through 1986.  There may be 
such records post-dating that time as well.

From November 1986 to June 1995, there are no records of VA 
treatment for PTSD in the claims file.  From June 1995 to May 
1996, there are some treatment notes and hospitalization 
records.  After May 1996, there is only the PTSD examination 
in December 1997.  Some of these records reflect that the 
veteran was seen at West Palm Beach VAMC in 1995 and 1996, 
but that he had been seen before at Miami VAMC, Bay Pines 
VAMC, and St. Petersburg VAMC.  All of these records should 
be requested and associated with the claims file.

In evaluating the veteran's appeal from the initial grant of 
service connection for PTSD, the RO must comply with the 
tenets of Fenderson outlined above, considering staged 
ratings if appropriate under the evidence developed.  During 
the course of the veteran's claim, the rating criteria for 
evaluating mental disorder have changed, effective November 
7, 1996.  The RO must consider the veteran's PTSD evaluation 
prior to November 7, 1996, under the old criteria for 
evaluating mental disorders, and from November 7, 1996, it 
must consider whether the old or the current version of the 
rating criteria are more advantageous to the veteran, 
applying the newer version if neither is more advantageous.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The veteran should be asked whether he has received any 
treatment for his left knee tendinitis, and, if he has, those 
treatment records should be obtained and associated with the 
claims file.

The Board defers consideration of the appellant's claim of 
entitlement to an earlier effective date for his TDIU rating 
pending return of the case from the remand.

Accordingly, while the Board sincerely regrets the delay, the 
case is remanded for the following:

1.  Ask the veteran whether he has had 
any treatment for PTSD or his left knee 
disorder from any care provider other 
than VA and, if so, to provide 
appropriate releases for the treatment 
records.  If such releases are provided, 
request the records.  If the request for 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that that he may obtain and present the 
records himself, in keeping with his 
ultimate responsibility to present 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (1999).  Ask the 
veteran whether he has received any VA 
treatment for his left knee since he 
filed his claim for increase in December 
1983 and associate with the claims file 
any records of VA treatment for the left 
knee of which the veteran may provide 
notice.

2.  Request and associate with the claims 
file all VA mental health treatment 
records, to include outpatient treatment 
notes, phone contact records, 
hospitalization records, and counseling 
notes dated from February 1984 to the 
present.  These records are to include, 
but are not limited to, the following:

a) mental health clinic notes from 
Miami VAMC from at least 1984 
through 1986, and possibly beyond;

b) all mental health treatment 
records, inpatient or outpatient, 
from Miami VAMC, Bay Pines VAMC, St. 
Petersburg VAMC, and West Palm Beach 
VAMC from 1984 to the present; and 

c) all counseling notes, intake 
assessments, or other records for 
the veteran from the Miami Vet 
Center, from December 1983 to the 
present.  These records are to be 
requested directly from the Vet 
Center.

3.  Thereafter, readjudicate the 
veteran's appeal from the initial rating 
assigned his PTSD, giving appropriate 
consideration to staged ratings, pursuant 
to Fenderson, supra.  The evaluation must 
be according to the old version of the 
mental disorders rating criteria before 
November 7, 1996, and must be under the 
more favorable version of the rating 
criteria from November 7, 1996, except 
that the new rating criteria must be 
applied after that date if neither is 
more favorable to the veteran.  
Readjudicate the appellant's claim of 
entitlement to an increased evaluation 
for his left knee tendinitis.  If any 
benefit on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.

Thereafter, the case is to be returned to the Board, 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He 
need take no action until he is further informed by the RO.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  This remand is to assure a complete record and to 
accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


